UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
TYRONE JEROD COLE, JR., Case No. 1:18-cv-342
Plaintiff, Barrett, J.
Litkovitz, M.J.
VS.
DAVID MCCROSKEY, et al., ORDER
Defendants.

Plaintiff, an inmate at the Southern Ohio Correctional Facility (““SOCF”) proceeding pro
se, brings this prisoner civil rights action under 42 U.S.C. § 1983 alleging violations of his
constitutional rights by prison employees. This matter is before the Court on defendants’ motion
to strike plaintiff's reply to defendants’ answer to the complaint (Doc. 22) and defendants’ first
motion for summary judgment (Doc. 23).

I. Motion to Strike (Doc. 22)

Pursuant to Fed. R. Civ. P. 12(f), defendants move to strike plaintiff's reply to their
answer (Doc. 17) from the record. (Doc. 22 at 2). Defendants contend that the Federal Rules of
Civil Procedure do not permit a plaintiff to file a reply to an answer unless ordered by the Court.
(/d.).

Motions to strike are governed by Rule 12(f), which provides that a court “may strike
from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” Fed. R. Civ. P. 12(f). Included in Rule 7(a)’s definition of a pleading is “a reply to an
answer” if ordered by the Court. Fed. R. Civ. P. 7(a). By the plain language of the rule, a reply
to an answer is not appropriate unless ordered by the Court. Jd. Here, plaintiff filed a reply to
defendants’ answer in the absence of any such order. Plaintiff's status as a pro se litigant does

not discharge him from adhering to the requirements of the Federal Rules of Civil Procedure.
See McNeil v. U.S., 508 U.S. 106, 113 (1993). Consequently, plaintiff's filing is not permitted
by the Federal Rules of Civil Procedure and defendants’ motion to strike plaintiff's reply (Doc.
22) is GRANTED. It is ORDERED that plaintiff's reply to defendants’ answer (Doc. 17) is
STRICKEN from the record.

II. Order to Show Cause

On January 25, 2019, defendant Lt. Broughton, the only remaining defendant in this case,
filed a motion for summary judgment under Fed. R. Civ. P. 56 on the grounds that plaintiff failed
to exhaust his administrative remedies under the Prison Litigation Reform Act (“PLRA”). (Doc.
23). The Court sent plaintiff a notice on January 28, 2019 advising plaintiff that his failure to file
a response to the motion within 21 days of the date of service may warrant dismissal of his case
against this defendant under Fed. R. Civ. P. 41(b) for failure to prosecute. (Doc. 24). To date,
plaintiff has failed to file a response to the motion.

Plaintiff's failure to file a response to the motion for summary judgment may warrant
dismissal of this case pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute. See Jourdan v.
Jabe, 951 F.2d 108, 109-10 (6th Cir. 1991). District courts have the power to dismiss civil
actions for want of prosecution to “manage their own affairs so as to achieve the orderly and
expeditious disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). See also
Jourdan, 951 F.2d at 109.

It is therefore ORDERED that plaintiff SHOW CAUSE in writing, within twenty (20)
days of the date of this Order, why the Court should not dismiss this case against defendant Lt.
Broughton for lack of prosecution.

IT IS SO ORDERED.

pae: 5/317 Ptr < aXttting
Karen L. Litkovitz

United States Magistrate Judge
